         Case 1:17-cv-10789-JGD Document 112 Filed 03/05/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


AMANDA JOHNSON                                )
                                              )
        Plaintiff                             )
                                              )
            v.                                )        Case No. 1:17-cv-10789-JGD
                                              )
CENTRAL INTELLIGENCE AGENCY                   )
                                              )
       Defendant.                             )
                                              )


                                   JOINT STATUS REPORT

       Plaintiff, Dr. Amanda Johnson, and Defendant, the Central Intelligence Agency (“CIA”),

submit this Joint Status Report pursuant to the Court’s order on February 1, 2021 (ECF 111).

       The parties have reached an agreement on costs and attorneys’ fees. The parties request

fourteen (14) days to memorialize the terms in a full and final settlement agreement, at which

time they intend to file a Stipulation of Dismissal.

       The parties thank the Court for its patience as they worked to reach this resolution, and

request that this Court provide the parties until March 19, 2021 to conclude this matter.




                                                  1
        Case 1:17-cv-10789-JGD Document 112 Filed 03/05/21 Page 2 of 3




Respectfully submitted,



 AMANDA JOHNSON,                          CENTRAL INTELLIGENCE AGENCY,

 By her attorney,                         By its attorney,

   /s/ Andrew F. Sellars                  NATHANIEL MENDELL
 ANDREW F. SELLARS (BBO No. 682690)       Acting United States Attorney
 BU/MIT Technology Law Clinic
 Boston University School of Law          By: /s/ Michael Sady
 765 Commonwealth Avenue                  MICHAEL SADY (BBO No. 552934)
 Boston, MA 02215                         Assistant United States Attorney
 Tel: (617) 358-7377                      United States Attorney’s Office
 Fax: (617) 353-6944                      John Joseph Moakley U.S. Courthouse
 sellars@bu.edu                           One Courthouse Way - Suite 9200
                                          Boston, MA 02210
                                          (617) 748-3266
                                          Michael.saday@usdoj.gov




Dated: March 5, 2021




                                      2
         Case 1:17-cv-10789-JGD Document 112 Filed 03/05/21 Page 3 of 3




                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on March 5, 2021.

                                                                             /s/ Andrew F. Sellars
